Citation Nr: 9924735	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-18 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to September 
1980.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant entitlement to service connection for cause of the 
veteran's death.

This matter was before the Board on two prior occasions.  In 
February 1985, the Board remanded this matter for further 
development, specifically to include a request to the 
National Personnel Records Center (NPRC) regarding any 
information on possible exposure to Agent Orange or other 
toxic chemicals and to obtain any relevant treatment records.  
In January 1986, the Board denied entitlement to service 
connection for cause of the veteran's death.  The RO reopened 
the appellant's claim in February 1992 and again in March 
1993 based on the submission of new and material evidence.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the Board of Veterans' Appeals in January 1986.  

2.  Medical evidence submitted subsequent to that decision 
suggested a relationship between the veteran's periodontal 
disease and leukemia, which was new and material evidence, 
and the claim for service connection for the cause of the 
veteran's death was reopened.  

3.  Medical evidence of a nexus between the veteran's cause 
of death and his period of military service has not been 
submitted.

4. A question of such medical complexity or controversy has 
not been submitted to warrant submission to an independent 
medical expert for a medical opinion.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for the cause of the veteran's 
death was reopened.  38 C.F.R. § 3.156 (1998).  

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for submission for an independent expert 
medical opinion as to either a right wrist disorder or 
hypertension have not been met. 38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901(d) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In pertinent part, the veteran's service medical records 
include dental records for treatment from April 1955 to 
September 1980.  In an entry dated in March 1974, the veteran 
was treated for bleeding gums and was recommended to seek 
periodontal treatment.  In a medical record dated in May 
1974, the veteran complained of a metallic taste in his mouth 
and pain around his teeth.  Periodontal treatment, or similar 
treatment, appears to have continued until sometime in 1980.  
In the report of a medical examination for retirement 
purposes, the veteran's disorders are multiple, including a 
mild pulmonary defect, gum trouble, and excisions of nodule 
growths on the veteran's back.  However, none of them relate 
to acute leukemia or cardiopulmonary arrest.  

The record shows that in a rating decision dated in March 
1981, the RO granted service connection for degenerative 
joint disease of the left knee at 10 percent from October 
1980; for chronic dermatophytosis of the right hand and feet, 
with onychomycosis, bilateral, of the toenails at 10 percent 
from October 1980; for chronic dermatophytosis of the right 
hand and feet, with onychomycosis, bilateral, of the toenails 
at 10 percent from October 1980; and for hearing loss rated 
at zero percent from October 1980. 

Reports from Letterman Hospital for treatment rendered from 
February to April 1983 reveal an initial diagnosis of acute 
myelomonocytic leukemia.  In an account of the veteran's past 
medical history, the veteran reported symptoms of low-grade 
fever and occasional chills since May 1982.  In February 
1983, the veteran complained of fatigue and an onset of 
blisters in his mouth.  A dental evaluation and blood tests 
revealed abnormal results; thus, the veteran was hospitalized 
for further tests.  Included in a report of the veteran's 
medical history is an unknown exposure to radiation and a 35-
year history of cigarette smoking.  At discharge in April 
1983, the physician reported that the veteran's illness was 
in remission and diagnosed a history of anemia, neutropenia 
and thrombocytopenia, secondary to leukemia. In May 1983, the 
veteran was treated on an emergency basis for complaints 
related to leukemia.

Service connection for leukemia was initially denied in a 
rating decision dated in August 1983.  

Records for treatment rendered in 1983, including terminal 
hospital records reveal that in October 1983, the veteran 
experienced a relapse of his leukemia.  A biopsy was taken at 
that time that resulted in a microscopic diagnosis of 
markedly hypercellular bone marrow consistent with acute 
myelomonocytic leukemia in relapse.  An x-ray study performed 
in October 1983 revealed findings consistent with acute 
pulmonary infection.  In a report from another bone marrow 
aspirate and biopsy conducted in November 1983, the veteran's 
disorder was diagnosed as acute myelomonocytic leukemia in 
crisis.  An x-ray conducted in December 1983 revealed that 
the veteran most probably had pneumonia.  

The death certificate discloses that the veteran died on 
December [redacted], 1983 of cardiopulmonary arrest due to, 
or as a consequence of acute myelomonocytic leukemia.  The 
onset of the cardiopulmonary arrest was immediate; the interval 
between the onset of the leukemia and death was nine months.  
No autopsy was performed.

Service connection for cause of the veteran's death was 
originally denied in a rating action dated in December 1983.  
In February 1985, the Board remanded the issue for further 
development.

A letter dated in March 1985 from the Department of the 
United States Air Force (USAF) Occupational and Environmental 
Health Laboratories is of record that discloses that in 
response to the RO's inquiry, no records exist of ionizing 
radiation exposure pertaining to the veteran.  The USAF 
concluded that the veteran was not monitored in the USAF 
Personnel Dosimetry Program during his period of service in 
the Air Force.

In January 1986, the Board denied the appellant's claim of 
entitlement to service connection for cause of the veteran's 
death.  It was held that acute myelomonocytic leukemia was 
not shown to have an etiologic relationship to radiation or 
chemical exposure during active service nor to be related in 
any way to the veteran's service-connected disabilities. 

Also of record is a decision on appeal dated on February 8, 
1991 issued from the Agent Orange Administration in which a 
full survivor award was granted to the appellant.  In a 
statement dated in March 1991, the appellant requested 
reconsideration of her service connection claim due to new 
regulations related to Agent Orange claims.  

In February 1992, the appellant attempted to reopen her claim 
of entitlement to service connection for cause of the 
veteran's death; by way of rating decision dated in February 
1992, the RO denied her service connection claim.  

In an opinion from the veteran's periodontist dated in 
September 1992, the dentist stated that the first evidence of 
periodontal problems was in May 1969.  No diagnosis of a 
periodontal problem was indicated at that time.  Further, the 
periodontist stated that upon a review of the veteran's 
claims file, it appeared that there was no mention of gum 
problems in service until 1973, when a dental technician 
diagnosed gingivitis.  The periodontist further remarked that 
although certain records were missing after the veteran's 
retirement, the fact that the veteran was referred to a 
specialist for his gum problems was of importance, in that 
such attention is only required in cases with significant 
disease.  

The periodontist further stated that diseases, such as 
leukemia, often result in severe gum disease.  In advance 
cases of immune dysfunction, the severity of the gum problem 
does not match the amount of bacterial plaque found in the 
veteran's mouth.  Also, the specialist commented that the 
absence of certain dental records made it difficult for other 
practitioners to track the veteran's progress or decline.  

Further, without the availability of pocket measurements or 
x-ray films, the periodontist stated that the exact state of 
the veteran's gum problems at retirement is unknown.  A 
leukemic infiltrate in the gingival tissue is usually 
considered a late sign of leukemia.  The periodontist 
rendered an opinion that the veteran's leukemia arose a 
considerable time before the February 1983 diagnosis.  In 
conclusion, the periodontist stated that the dental records 
as a whole do not establish or deny the existence of 
periodontitis secondary to early leukemia.  

Lay testimony dated in October 1992 is of record in which a 
Chief Master Sergeant who knew the veteran attested to Agent 
Orange exposure in service.

The RO found that the statement from the above-stated dentist 
was new and material and reopened the appellant's claim.  In 
a rating action of March 1993, the RO determined that the 
evidence did not provide a basis for concluding that either 
leukemia was present to the requisite degree within one year 
following separation from service or that a service-connected 
disability was a factor in the veteran's death.  

In May 1994, the appellant had a hearing in which she 
testified that when the veteran returned after a short tour 
in Thailand, he had lost weight, was pale, and had been 
having problems with bleeding gums.  Transcript (T.) at 2, 3.  
After he returned, the appellant stated that he saw a dentist 
regularly for his problems.  (T.) at 3, 4.  The appellant 
submitted into evidence a letter from a periodontist who had 
stated the possibility of the veteran being in a primary 
stage of development of leukemia, evident by the dental 
problems the veteran had been experiencing.  (T.) at 4.  The 
appellant also testified that the veteran had received an 
award from the Agent Orange Administration.  (T.) at 4, 5.  

The appellant testified that the veteran continued to get 
worse over time; he became more and more inactive and was 
experiencing night sweats and restlessness.  (T.) at 5, 6.  
The appellant stated that the veteran had been a healthy man 
before service and that afterward, he gained weight, became 
less energetic, and even got exhausted doing things like yard 
work.  (T.) at 8.  The appellant's representative stated that 
included in the record is that the veteran had been a nuclear 
weapons technician and that exposure to radiation was 
unknown.  (T.) at 9.  

Analysis

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers . . . which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Board must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a), i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim; second, if new and material evidence has been 
presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the statement from the periodontist and 
supporting medical literature bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Accordingly, the claim was properly reopened.  The 
next question for consideration is whether the appellant's 
claim is well grounded.  

The law provides that service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be allowed on a 
presumptive basis for certain forms of cancer and 
cardiopulmonary diseases, if the particular disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312.

The appellant must establish a well grounded claim before the 
Board will consider the merits of such claim.  38 U.S.C.A. 
§ 5107(a).  A well grounded claim requires sufficient and 
cognizant medical evidence to substantiate the appellant's 
assertions.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Additionally, a well grounded claim is a meritorious 
claim, that is, one capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

To establish a well grounded claim for service connection, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter, referred to as the "Court") 
requires evidence of a medical diagnosis of a current 
disability; medical, or lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

At the outset, the Board has determined that the appellant in 
this case has not established a well grounded claim.  As 
stated above, the death certificate dated on December 9, 1983 
indicates that the veteran died on December [redacted], 1983 
due to cardiopulmonary arrest secondary to acute myelomonocytic 
leukemia.  Nine months had intervened from the time that the 
veteran had been diagnosed with leukemia to the time of his 
death.  

The Board notes that the veteran had been granted service 
connection for several other disabilities, none of which 
relates to cardiopulmonary arrest or to the leukemia that 
caused his death.  Furthermore, service medical records do 
not substantiate any findings pertinent to the veteran's 
cause of death.  Although the veteran did experience a lung 
defect in service, as noted in the report from the April 1980 
retirement examination, nothing further related to any lung 
disorder was indicated neither throughout service nor post-
service.  Thus, in this respect, the appellant has failed to 
establish a well grounded claim.

The appellant has made several assertions with regard to the 
link between the veteran's death and his period of service.  
She contends that the above-noted 1992 opinion from the 
veteran's dentist that suggests a possible connection between 
the veteran's persistent gum problems and the onset of his 
leukemia should be considered in rendering a decision on her 
service connection claim.  Furthermore, the appellant has 
stated that the spurs and nodules on the veteran's back while 
in service were signs of an early onset of cancer or 
leukemia.  Moreover, the appellant maintains that exposure to 
Agent Orange while in service was a contributing factor in 
the veteran's death.

In rendering its decision, the Board has considered all of 
the appellant's contentions and has given due attention to 
the evidence presented by the appellant of a possible link 
between the veteran's cause of death and his period of 
service.  The Board readily acknowledges that the veteran's 
dentist is a recognized practitioner in his field and does 
not discredit his professional opinions.  However, in spite 
of the purported medical principles on which the dentist 
based such opinion, the fact is that the dentist did not 
present a competent opinion as to a medical relationship 
between the veteran's cause of death and his inservice dental 
problems.  While he speculated that it was possible that 
leukemia might have been present earlier, he concluded that 
the records did not establish or deny the existence of the 
veteran's periodontitis was secondary to an early leukemia.  
He noted tests were not done which could have resulted in 
information leading to physicians to suspect leukemia.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494; cf. Pond v. West, 12 Vet. 
App. 341 (1999).  

Moreover, the earliest records of diagnosis of leukemia 
appear in February 1983, with symptoms reportedly from May 
1982.  The veteran was discharged in 1980, two years prior to 
any reported pertinent symptoms.  Service medical records do 
not reflect any findings suggestive of leukemia in service.  
While the service medical records do contain clinical records 
for extensive medical and dental problems, including 
periodontal treatment, rashes, x-ray findings of spurs and 
nodules, and an obstructive lung defect, there is no 
competent medical opinion of record to substantiate any nexus 
between the veteran's cause of death and his period of 
service.  

The Board does not doubt that the veteran served in the 
Republic of Vietnam, as supported by his Form DD 214.  
Nonetheless, the regulations that pertain to Agent Orange 
exposure provide that a disease listed in 38 C.F.R. § 3.309 
associated with exposure to certain herbicide agents during a 
period of service in Vietnam, will be considered to have been 
incurred in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service, provided that 
there is no affirmative evidence to establish that the 
veteran was not exposed to said chemicals during active 
military service.  38 C.F.R. § 3.307(a)(6)(i); (ii); (iii) 
(1998).  Leukemia is not a disease which is presumed to be 
related to exposure to Agent Orange.  Moreover, the appellant 
has not submitted any medical evidence suggesting such a 
relationship.  Payment by the Agent Orange Administration 
does not establish the presence of a nexus between the 
veteran's exposure to Agent Orange and the development of 
subsequent disability.  

In Brock v. Brown, 6 Vet. App. 343 (1993), the Court held 
that the standards required for receipt of compensation under 
the Agent Orange Veteran Payment Program are very different 
from those required to establish a service-connected 
disability under chapter 11 of title 38, U.S. Code.  It was 
noted that, even if the Court were to conclude that these 
Program documents are prima facie evidence that the veteran 
is receiving payments under that Program, there is no 
indication that the receipt of benefits thereunder is 
premised upon a present disability with connection to 
exposure to Agent Orange or to military service; the Program 
eligibility requirements quite clearly appear to be simply 
service, exposure to Agent Orange, and total disability.  

Although leukemia is included in the list of enumerated 
diseases resulting from exposure to ionizing radiation, there 
is affirmative evidence to contradict any presumption of 
service connection on that basis.  The March 1985 letter 
issued from the USAF clearly discloses that there are no 
records to substantiate that the veteran was exposed to 
ionizing radiation when he served as a nuclear weapons 
technician.  Thus, such evidence preponderates against the 
appellant's claim of death caused by disease from exposure to 
radiation.

In sum, the preponderance of the evidence is against a 
finding of service connection for the cause of the veteran's 
death.  Essentially, the record does not contain evidence 
that tends to suggest that the veteran's leukemia or 
cardiopulmonary disease had its onset in service, or within 
one year of service.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Furthermore, the appellant has not submitted competent 
evidence that would support a medical link between any of the 
veteran's service-connected disabilities and the diseases 
that caused his death.  Moreover, service connection has not 
been established on a presumptive basis on the premise that 
the veteran's leukemia was due to exposure to Agent Orange or 
radiation.  Thus, in light of the above, the appellant's 
claim must be denied.

Despite the fact that the Board reached a decision on the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death on different grounds than those 
the RO considered, that is, whether the appellant's appeal is 
well grounded rather than whether she is entitled to prevail 
on the merits, the appellant has in no way been prejudiced by 
the Board's approach.  Assuming that the appellant's claim 
was well grounded, the RO extended to her greater 
consideration than was warranted under these particular 
factual circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board has also considered the request of the appellant's 
representative for an independent medical expert to evaluate 
the claim.  However, the Board notes that while the law 
authorizes procurement of an advisory medical opinion from 
one or more medical experts who are not VA employees when 
warranted by the medical complexity or controversy involved 
in a pending claim, see 38 U.S.C.A. §§ 5109, 7109; 38 C.F.R. 
§§ 3.328, 20.901, the need for such an action is not shown in 
the present matter.  As noted in the opinion submitted, it is 
a lack of information available that prevents analysis, not 
that the question presented is complex or controversial.  
Moreover, as the appellant's claims are not well grounded, 
the evidence of record cannot be said to present a question 
of medical complexity or controversy warranting such a step.

The Board stresses that the duty to assist the appellant is 
triggered upon the submission of a well grounded claim.  As 
the Board concludes that the claim of service connection is 
not well grounded, such duty does not arise in this case.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

